Citation Nr: 1212464	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) and asbestosis, to include as due to exposure to asbestos and other environmental toxins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now within the jurisdiction of the New Orleans, Louisiana RO.

In July 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not manifest a respiratory disorder which is etiologically related to the Veteran's presumed exposure to asbestos in service.  

2.  The Veteran's current COPD was not incurred during service or until many years after discharge and is not etiologically related to active duty service or any incident thereof, but, rather, is etiologically related to the Veteran's smoking.  


CONCLUSION OF LAW

A respiratory disorder, currently diagnosed as COPD, was not incurred or aggravated during active duty service and is not otherwise etiologically related to service, to include exposure to asbestos, dust, or fumes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a respiratory disorder, to include COPD, as it was incurred due to exposure to various substances as a result of his active duty service in the Navy.  In statements dated throughout the claims period, the Veteran has reported that he participated in the complete overhaul of the USS ONSLOW at Mare Island in Vallejo, California from October 1952 to March 1953.  He also reported that he was exposed to asbestos, and fumes and dust from welding, sandblasting, and fiber glass installation as part of the ship's refurbishment.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Criteria for service connection 

1.  Current medical disorder

Initially, the Board finds that the Veteran has a chronic respiratory disability.  A September 1986 report of VA medical examination notes a diagnosis of emphysema since October 1985, and the Veteran was diagnosed with COPD upon VA examination in November 1986.  He has continued to undergo treatment for COPD and occasional bouts of acute bronchitis at the Shreveport VA Medical Center (VAMC) since April 2000 and was most recently diagnosed with severe COPD upon VA examination in October 2010.  The examiner who conducted the October 2010 VA examination found that there was no evidence of asbestos-related disease on a chest-ray or CAT scan.  No provider has assigned a specific diagnosis of asbestosis.  The record demonstrates the presence of a current respiratory disability for which a diagnosis of COPD is assigned.  The Veteran contends that his exposure to asbestos and other environmental hazards caused COPD.

2.  Injury in service

Turning next to the Veteran's contentions that he was exposed to asbestos in service, there is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M-21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M-21), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disorder as resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that M-21 did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  In short, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The Board must determine whether the Veteran was exposed to asbestos and any other toxic substances during service.  In this case, service personnel records do not definitively confirm the Veteran's exposure to asbestos.  Instead, they merely indicate that he served aboard the USS ONSLOW from December 1952 to March 1954 as an ordinary seaman.  A May 2002 VA memorandum pertaining to asbestos claims notes that seaman have a minimum probability of asbestos exposure.  There is also no indication in the service records that the Veteran participated in a complete overhaul of the ship while it was in dry-dock.  However, a March 2009 statement from another sailor who served aboard the USS ONSLOW also states that the ship underwent a complete and thorough refitting from approximately October 1952 to February 1953.  The Veteran and his fellow serviceman are competent to describe the scope of their duties during service, and to report that they were exposed to dust and fumes.  

The possibility that the Veteran was exposed to asbestos cannot be ruled out.  Therefore, the Board assumes, for purposes of this claim, that the Veteran was exposed to asbestos, without conceding actual exposure.  Given the lack of objective evidence of asbestos exposure, the Board cannot conclude that the Veteran had more than minimal exposure to asbestos during service.  

The Board also finds that the lay statements of record are sufficient to establish exposure to general substances such as dust and fumes associated with the shipyard.  Hence, the first two elements of service connection-a current disability and an in-service injury-are demonstrated. 

3.  Medical-nexus evidence or other basis for service connection 

The Board will now turn to the final element necessary for service connection: whether a relationship exists between the Veteran's in-service exposure to substances such as dust and fumes and minimal in-service exposure to asbestos, and his current COPD in light of latency and exposure factors.  

Service treatment records are negative for any evidence of respiratory problems and the Veteran's lungs and a chest X-ray were normal at the June 1956 separation examination.  

The record contains only one medical opinion, an examiner who conducted October 2010 VA examination.  This opinion weighs against the claim.  After physically examining the Veteran and reviewing the claims file and service records, the examiner found that the Veteran's COPD was secondary to his tobacco use.  The Veteran had a forty-year history of smoking before he quit in 1985, when COPD was diagnosed.  The examiner found that the Veteran's environmental exposures during service were not as least as likely as not the etiology of his COPD.  

Similarly, the examiner found that there was no evidence of asbestos-related disease on a chest X-ray or CAT scan, and concluded that the Veteran's COPD was not incurred as a result of the Veteran's asbestos exposure during active duty service.  The Board notes that it appears the VA examination report contains a typographical error in the requests for opinion, with the lack of a questions mark at the end of the opinion request giving an impression that there is a favorable statement.  However, the opinion requests are followed by paragraphs marked "ANSWER."  The answers indicate each state that "[i]t is not at least as likely as not" that the Veteran incurred a respiratory disorder or asbestosis as a result of exposure to environmental hazards or asbestos in service.  Review of the analysis and the examination report as a whole clearly indicates that the examiner found that the Veteran's COPD was due to tobacco use and was not related to exposure to asbestos or any incident of active duty service.  

COPD is not a disorder which is readily visible to a lay person as it begins to develop, since it is inside the lungs, although symptoms may be readily apparent to a lay person when COPD becomes more advanced.  Thus, the Veteran, as a lay person, is not competent to state when COPD began, and is not competent to provide medical opinion as to the cause underlying onset of COPD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Veteran's lay evidence that he developed COPD as a result of substances he was exposed to in service is not competent evidence to link COPD to his service or any injury incurred in service.  
 
The medical opinion rendered in 2010 is entitled to significant probative weight as it was based on an accurate review of the facts and was accompanied by a full and well-reasoned rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the statements of the Veteran connecting his respiratory disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of shortness of breath, but notes that he has not described a continuity of symptoms since service and finds that his opinion as to the cause of his lung disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

A presumption of service connection may substitute for medical-nexus evidence, if applicable.  There is no evidence that the Veteran's respiratory disorder was manifested within an applicable presumptive period, if a presumption of service connection were applicable, nor does the Veteran so contend.  38 U.S.C.A. § 1101.  The Board has considered whether the Veteran's COPD is secondary to any service-connected disability or treatment therefore.  38 C.F.R. § 3.310.  However, the Veteran has not been granted service connection for any disorder, so provisions regarding secondary service connection are not applicable to this claim.  

In sum, while the record contains evidence that the Veteran had possible minimal exposure to asbestos to service and was exposed to dust and other fumes associated with the refitting of the USS ONSLOW, the medical evidence of record weighs against a finding that the Veteran's COPD was at least as likely as not due to any in-service exposure.  No other theory of entitlement under the laws governing Veterans' benefits is applicable to this claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was afforded VA examination and medical opinion in response to his claim.

The Board also finds that VA has complied with the July 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a VA examination and medical opinion and efforts were made to verify his in-service duties and exposure to asbestos and other environmental toxins.  Additional service records were obtained from the National Personnel Records Centers (NPRC) which confirmed the Veteran's service specialty and service aboard the USS ONSLOW.  Attempts to verify the contents of the February 2009 buddy statement were unsuccessful, but additional efforts are not required, as the Board has accepted the statements of the Veteran and his fellow seaman with respect to the refitting of the USS ONSLOW in 1952 and 1953 and their possible exposure to dust and fumes.  The Veteran was asked to provide details of his medical treatment for COPD; he responded in an August 2010 statement that all of his private physicians were deceased and there were no additional outstanding records of treatment.  The case was then readjudicated in January 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to service connection for a respiratory disorder, currently diagnosed as COPD, to include as due to exposure to asbestos or other environmental toxins, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


